Title: Account with the State of New York, [30 July 1783–26 March 1784]
From: Hamilton, Alexander
To: 


[Albany, July 30, 1783–March 26, 1784]


The State of New York,



To Alex. Hamilton, Dr.




  1783
  
  
  


  July 30
  To my allowance as a delegate of Congress from the 25 of November 1782 to this
    day
  
  £496


  
  at 5 dollars per day—248 days both days included. Days of travelling in going
    and coming, 14 days at ditto
  
    28


  
  
  
  524


  
  Credit
  
  


  
  By an order from Col. Udney Hay on Mr. Comfort Sands
  200.
  



  
  Also from Col. Hay part of an order for 200 in favour of Mr. Floyed and myself
  60
  


  
  Drafts on His Excellency the Governor for
  200
  460


  
  
  
  64


Receipt26th March 1784. Received the above Ballance of Sixty four pounds from his Excellency Gov. Clinton.
Alex Hamilton
